Exhibit 10.1 – Option Award Letter June xx, [Name] [Location] Dear [name]: Effective as of June 4, 2009 (the “Award Date”), Bristow Group Inc. (the “Company”) hereby grants to you a nonqualified stock option (“Option”) to purchase [number of shares]Shares of common stock of the Company, $.01 par value (“Common Stock”), in accordance with the Bristow Group Inc. 2007 Long Term Incentive Plan (the “Plan”). Your Option is more fully described in the attached Appendix A, Terms and Conditions of Employee Nonqualified Stock Option Award (which Appendix A, together with this letter, is the “Award Letter”).Any capitalized term used and not defined in the Award Letter has the meaning set forth in the Plan. In the event there is an inconsistency between the terms of the Plan and the Award Letter, the terms of the Plan control. The price at which you may purchase the Shares of Common Stock covered by the Option is $ per Share (“Exercise Price”) which is the Fair Market Value of a Share of Common Stock on the Award Date.Unless otherwise provided in the attached Appendix A, your Option will expire on June 4, 2019(“Expiration Date”), and will become vested and exercisable in installments (the “Number of Shares Exercisable”) as follows, provided that you have been continuously employed by the Company from the Award Date through the respective “Vesting Date”: VestingDate Number of Shares Exercisable June 4, 2010 000 June 4, 2011 000 June 4, 2012 000 Note that in most circumstances, on the date(s) you exercise your Option, the difference between the exercise price and the Fair Market Value of the stock on the date of exercise multiplied by the number of Shares you purchase, will be taxable income to you. You should closely review Appendix A and the Plan Prospectus for important details about the tax treatment of your Option. This Option is subject to the terms and conditions set forth in the enclosedPlan, this Award Letter, the Prospectus for the Plan, and any rules and regulations adopted by the Compensation Committee of the Company’s Board of Directors. This Award Letter, the Plan and any other attachments should be retained in your files for future reference. Very truly yours, Hilary S.
